DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant’s amendment filed on February 28, 2022 has been entered.  Claims 27, 39, 42, 45 and 47 are amended.  Claims 1-26 and 33 are canceled.  Claims 27-32 and 34-50 are pending in the application.  Applicant’s amendment has overcome the rejections of claim 27, 39, 41, 42 and 45-48 under 35 U.S.C. 112 previously set forth in the Non-Final Office Action mailed on October 28, 2021.

Allowable Subject Matter

Claims 27-32 and 34-50 are allowed over prior art of record.  The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.
Yanagihara (PG PUB US2016/0359998) teaches systems, methods, devices and non-transitory, computer-readable storage mediums for edge caching shared devices. In some implementations, a method comprises: receiving, by a client device on a local area network (LAN), a request for data transfer from a user of the client device; determining, by the client device, if one of a plurality of edge cache servers on the LAN has established server affinity with 
Thorpe (PG PUB US2015/0350342) teaches local caching servers (LCSs) configured to cache content so that the content can be acquired by client electronic devices that are located on local area networks (LANs) with the LCSs. In some embodiments, to enable the acquisition of the cached content, a client electronic device sends, to a registration server, a request for identifiers for LCSs that are located on a LAN with the client electronic device. The request includes one or more “listen ranges,” each of which includes an indication of client electronic devices for which a corresponding LCS is to provide content. The registration server uses the listen ranges to select one or more LCSs, and returns identifiers for the one or more LCSs to the client electronic device. Using the one or more identifiers, the client electronic device acquires the content from an LCS via the LAN [Thorpe, Abstract].
Smith (US Patent 6,311,216) teaches method, computer program product, and system for directly accessing URL data object requests in a proxy server array. A URL data object request is generated by an enabled client to request a URL data object that resides in the local cache of proxy server in an array of proxy servers configured as a distributed cache. The enabled client will deterministically identify the residing proxy server based on information residing thereon without resorting to expensive query-response transactions, such as those that occur in proxy server arrays using ICP, or routing the URL data object request through different proxy servers of the array. An array membership list containing array membership information is available at each and every proxy server as well as all enabled clients. This list is used in conjunction with the URL as the information for identifying the correct proxy server where the URL data object resides. First, a deterministic hash value is computed for each proxy server 
However, the prior art of records fail to teach or suggest individually or in combination, “a browser cache agent, implemented with hardware or the at least one processor, the browser cache agent to (i) request a cached web resource from the shared cache device in response to storage of the authentication credentials associated with the shared cache device, (ii) determine, based on a found response from the shared cache device, that the shared cache device found the cached web resource, (iii) receive the cached web resource from the shared cache device, (iv) determine validation of the cached web resource is required in response to receipt of the cached web resource, (v) generate a request to be sent to a remote web server, the request to validate the cached web resource has not been modified, (vi) determine whether the cached web resource has been modified based on a response from the remote web server, and (vii) generate a message indicating that the cached web resource has been modified in response to a determination that the cached web resource has been modified, the message to be sent to the shared cache device.” as set forth in independent claim 29;
“request a cached web resource from the shared cache device;
responsive to a found response from the shared cache device, wherein the found response indicates that the cached web resource was found by the shared cache device, receive access to the cached web resource from the shared cache device;
determine whether validation of the cached web resource is required in response to receiving the cached web resource;

determine the cached web resource has been modified based on a response from the remote web server; and
generate a message for the shared cache device, the message to indicate the cached web resource has been modified.” as set forth in independent claim 36;
“a shared cache agent implemented with hardware or the at least one processor, the shared cache agent to (i) receive a request for a cached web resource from the client device in response to storage of the authentication credentials, the request to identify the cached web resource being requested and to include an origin of the cached web resource being requested, (ii) determine whether the requested cached web resource being requested is installed in a shared cache of the computing device and is associated with the same origin, (iii) generate a found response to be sent to the client device in response to a determination that the cached web resource associated with the same origin is installed in the shared cache, and (iv) send the cached web resource to the client device.” as set forth in independent claim 39;
“determine whether a web resource included in a request from the client device is installed in a shared cache of the computing device, the request to identify the web resource being requested and to include an origin of the web resource being requested; 
generate a found response to be sent to the client device in response to determining the web resource being requested is installed in the shared cache and the web resource installed in the shared cache has a same origin as the web resource being requested; and send the web resource to the client device.” as set forth in independent claim 46;
Similar reasoning applies to dependent claims 27-28, 30-32, 34-35, 37-38, 40-45 and 47-50 as they further limit independent claims 29, 36, 39 and 46 respectively.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/BILLY H NG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441